 


110 HR 894 IH: Responsible Campaign Communications Act of 2007
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 894 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Price of North Carolina (for himself and Mr. Castle) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to apply certain requirements regarding the disclosure of identifying information within communications made through the Internet, to apply certain disclosure requirements to prerecorded telephone calls, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Responsible Campaign Communications Act of 2007. 
2.Application of disclosure requirements for audio and video communications to audio and video portions of communications transmitted through Internet or electronic mail 
(a)Communications by Candidates or Authorized PersonsSection 318(d)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(d)(1)) is amended by adding at the end the following new subparagraph: 
 
(C)Audio and video portions of communications transmitted through Internet or electronic mailIn the case of a communication described in paragraph (1) or (2) of subsection (a) which is transmitted through the Internet or through any form of electronic mail— 
(i)any audio portion of the communication shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio; and 
(ii)any video portion of the communication shall meet the requirements applicable under subparagraph (B) to communications transmitted through television.. 
(b)Communications by OthersSection 318(d)(2) of such Act (2 U.S.C. 44d(d)(2)) is amended by adding at the end the following: In the case of a communication described in paragraph (3) of subsection (a) which is transmitted through the Internet or through any form of electronic mail, any audio portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through radio and any video portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through television.. 
3.Disclosure requirements for campaign communications made through prerecorded telephone calls 
(a)Application of requirementsSection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by inserting after mailing, each place it appears the following: telephone call which consists in substantial part of a prerecorded audio message,. 
(b)Treatment as audio communication 
(1)Communications by candidates or authorized personsSection 318(d)(1) of such Act (2 U.S.C. 441d(d)(1)), as amended by section 2(a), is further amended by adding at the end the following new subparagraph: 
 
(D)Prerecorded telephone callsAny communication described in paragraph (1) or (2) of subsection (a) which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio, except that the statement required under such subparagraph shall be made at the beginning of the telephone call.. 
(2)Communications by othersSection 318(d)(2) of such Act (2 U.S.C. 441d(d)(2)), as amended by section 2(b), is further amended by adding at the end the following: Any communication described in paragraph (3) of subsection (a) which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under this paragraph to communications transmitted through radio, except that the statement required shall be made at the beginning of the telephone call.. 
4.No Expansion of Persons Subject to Disclaimer Requirements on Internet CommunicationsNothing in this Act or the amendments made by this Act may be construed to require any person who is not required under section 318 of the Federal Election Campaign Act of 1971 (as provided under section 110.11 of title 11 of the Code of Federal Regulations) to include a disclaimer on communications made by the person through the Internet to include any disclaimer on any such communications. 
5.Effective dateThe amendments made by this Act shall apply with respect to communications made on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. 
 
